J-A07031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DAVID WARD AND WENDIE WARD                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellants              :
                                               :
                v.                             :
                                               :
    WEST GROVE HOSPITAL COMPANY,               :
    LLC, D/B/A JENNERSVILLE                    :
    REGIONAL HOSPITAL AND WEST                 :
    GROVE CLINIC COMPANY, LLC,                 :
    D/B/A CARDIOLOGY ASSOCIATES OF             :
    JENNERSVILLE, WEST GROVE                   :
    HOSPITAL CORPORATION AND                   :
    PAULINE COUSINEAU                          :
                                               :
                       Appellees               :      No. 1756 EDA 2021

                Appeal from the Judgment Entered July 23, 2021
                In the Court of Common Pleas of Chester County
                       Civil Division at No(s): 2017-05212


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                    FILED JUNE 3, 2022

       Appellants, David and Wendie Ward, appeal from the judgment entered

in the Chester County Court of Common Pleas, in favor of Appellees, West

Grove Hospital Company, LLC, d/b/a/ Jennersville Regional Hospital and West

Grove Clinic Company, LLC, d/b/a/ Cardiology Associates of Jennersville, West

Grove Hospital Corporation and Pauline Cousineau,1 in this negligence action.


____________________________________________


1 “At the start of trial, the parties had removed Nurse Cousineau as an
individual defendant and agreed that she was the agent of the corporate
defendants and was acting in the course and scope of such agency.” (Trial
Court Opinion, filed September 1, 2021, at 2 n.1).
J-A07031-22


We affirm.

      The trial court opinion set forth the relevant facts of this case as follows.

         [Appellants] brought this action for professional liability by
         filing a complaint on May 16, 2017.            The operative
         complaint, which is the third amended complaint, was filed
         January 8, 2018 and alleges that [Appellants] suffered
         injuries and damages due to the negligence of [Appellees].
         The events leading to [Appellants’] cause of action began on
         June 8, 2015, when Mr. Ward presented to the Emergency
         Department at Jennersville Regional Hospital with
         complaints of chest pains. It was determined that Mr. Ward
         had not suffered an acute coronary event, but he was
         admitted for observation. Testing was administered, which
         included a treadmill stress test conducted by … Pauline
         Cousineau, a nurse practitioner (“Nurse Cousineau”). Mr.
         Ward wore hospital socks at the start of the test that came
         off while he was on the treadmill.          Nurse Cousineau
         nonetheless proceeded and at the conclusion of the
         treadmill portion of the test, Mr. Ward’s feet were blistered.
         Mr. Ward received treatment for his wounds and in time he
         was discharged from the hospital.

         Mr. Ward alleged that over the ensuing days and weeks, he
         began to develop severe, burning pain in his feet and that
         over time the pain worsened and migrated to his upper
         extremities. Mr. Ward received medical treatment from a
         variety of practitioners, including family practice, neurology,
         pain management, and specialists in the diagnosis and
         treatment of chronic regional pain syndrome/reflex
         sympathetic dystrophy (“CRPS”). Mr. Ward contended at
         trial that he had suffered various injuries as a result of
         [Appellees’] negligence in performing the stress test in
         hospital socks and then bare feet, including blistering of the
         feet, the development of CRPS and psychological injury.

(Trial Court Opinion at 1-2).

      Trial commenced on April 9, 2021.          Beginning with their opening

statements, both parties made light of Mr. Ward’s preexisting medical

conditions.   Appellants’ attorney’s opening statement addressed these

                                      -2-
J-A07031-22


conditions as follows:

         What I will tell you about [Mr. Ward] is he was not in perfect
         health. Like many gentlemen in their 50s, he had diabetes.
         You already heard about that in jury selection. He had
         diabetes. No doubt about it. He had high blood pressure.
         He had a couple hernia surgeries. He had, what I’m going
         to tell you, was a bad back.

         In the early 90s, he had surgery because his back was bad,
         and he had what they call radiculopathy, radiating pain
         down his large [extremities]. In [1993], he had surgery.
         From [1993] up until present, he hadn’t had radiculopathy.
         Surgery took care of that, but he still had a bad back. No
         doubt about it. He took Vicodin for years, not a lot of it, but
         he took it when he needed it, no doubt about it, for his bad
         back.

(N.T. Trial, 4/9/21, at 8).

      During trial, both parties’ experts opined about the relationship between

Mr. Ward’s preexisting conditions and the injuries he suffered during the

treadmill stress test. Appellants’ experts posited that Mr. Ward’s preexisting

conditions caused him to suffer injuries during the stress test that were worse

than could be expected.        Appellees’ experts testified that Mr. Ward’s

preexisting conditions, rather than the stress test, predisposed him to

developing CRPS.

      On April 19, 2021, Appellees rested their case, and the court

immediately proceeded with a charging conference.          Appellants’ attorney

requested that the court provide the jury with Pennsylvania Suggested




                                      -3-
J-A07031-22


Standard Civil Jury Instruction 7.702 pertaining to preexisting conditions.

Appellees’ attorney argued that such an instruction was unnecessary, and the

court agreed.

        Following the conference, the court charged the jury. At the conclusion

of the charge, Appellants’ attorney made a formal, on-the-record objection to

the court’s omission of a Section 7.70 instruction. (See N.T. Trial, 4/19/21,

at 165). During deliberations, the jury submitted the following question: “Is

the harm in Question Number 2 limited to CRPS?”3 (N.T. Trial, 4/20/21, at

2).    The court discussed the question with counsel.      Appellants’ attorney

responded, “I think the simple and concise answer to that question would be


____________________________________________


2   Section 7.70 provides:

           A plaintiff who has a preexisting [physical] [psychological]
           condition can recover damages if the defendant’s
           negligence:

                                       *       *   *

           [(1) made worse a preexisting condition. In this regard,
           [name of defendant] can be held responsible only for the
           harm or the aggravation of a preexisting … condition that
           you find was factually caused by [name of defendant]’s
           negligence[; and]

           (2) factually caused harm worse than expected because of
           the plaintiff's preexisting condition.]

Pa.SSJI (Civ) § 7.70.

3 On the verdict slip, the second question stated: “Was the negligence of
[Nurse] Cousineau … a factual cause of any harm to the plaintiff?” (Verdict
Slip, filed 4/20/21, at 1).

                                           -4-
J-A07031-22


no.” (Id.) The court accepted this suggestion and indicated, “I’m going to

answer it no.” (Id. at 3).

      On April 20, 2021, the jury returned its verdict. The jury specifically

found that Nurse Cousineau was negligent. (See Verdict Slip at 1). The jury

also found that Nurse Cousineau’s negligence was a factual cause of harm to

Appellants.   On the verdict slip, however, the jury included a handwritten

notation explaining its conclusion that Nurse Cousineau’s negligence: “Was a

factual cause of harm in the form of blisters to [Mr. Ward’s] feet. Was not a

factual cause of harm in the form of CRPS.” (Id.) Consequently, the jury

awarded $20,000.00 to Mr. Ward and $0.00 to Mrs. Ward for her related claim

of loss of consortium.

      On April 29, 2021, Appellants timely filed a post-trial motion claiming

that the court erred by failing to provide a Section 7.70 instruction. The court

denied Appellants’ post-trial motion on July 13, 2021, and Appellants filed a

praecipe to enter judgment on July 23, 2021. On July 26, 2021, Appellants

timely filed a notice of appeal. The court ordered Appellants to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal, and Appellants

timely complied.

      Appellants now raise three issues for our review.

         Did the trial court abuse its discretion or commit an error of
         law in refusing to instruct the jury as to preexisting
         conditions in accordance with SSJI 7.70, which controlled
         the outcome of the case?

         Did the trial court abuse its discretion or commit an error of

                                      -5-
J-A07031-22


         law in denying [Appellants’] post-trial motion for a new trial
         on damages due to its failure to instruct the jury as to
         preexisting conditions as set forth in SSJI 7.70, which
         controlled the outcome of the case?

         In the alternative, did the trial court abuse its discretion or
         commit an error of law in denying [Appellants’] post-trial
         motion for a new trial on causation and damages due to its
         failure to instruct the jury as to preexisting conditions as set
         forth in SSJI 7.70, which controlled the outcome of the case?

(Appellants’ Brief at 2-3).

      Appellants’ claims are related, and we address them together.

Appellants emphasize the experts’ testimony that Mr. Ward’s “preexisting

medical conditions predisposed him to develop CRPS, and his injuries would

not have been so severe but for his preexisting conditions.” (Id. at 23). Given

this testimony, Appellants contend that a Section 7.70 instruction was

“relevant and necessary to explain to the jury that [Appellants were] entitled

to recover damages if [Appellees’] negligence ‘factually caused harm worse

than expected because of the plaintiff’s preexisting condition.’” (Id.) (quoting

Pa.SSJI (Civ) § 7.70).        Relying on Gorman v. Costello, 929 A.2d 1208

(Pa.Super. 2007), Appellants assert that the trial court’s failure to provide the

requested instruction constituted a fundamental error that controlled the

outcome of this case. Appellants conclude that the court should have granted




                                       -6-
J-A07031-22


their post-trial motion, and they are entitled to a new trial as to damages.4

We disagree.

       The following scope and standard of review apply to our review of

challenges to jury instructions:

           [O]ur scope of review is to determine whether the trial court
           committed clear abuse of discretion or error of law
           controlling the outcome of the case. Error in a charge is
           sufficient ground for a new trial, if the charge as a whole is
           inadequate or not clear or has a tendency to mislead or
           confuse rather than clarify a material issue. A charge will
           be found adequate unless the issues are not made clear to
           the jury or the jury was palpably misled by what the trial
           judge said or unless there is an omission in the charge which
           amounts to fundamental error. A reviewing court will not
           grant a new trial on the ground of inadequacy of the charge
           unless there is a prejudicial omission of something basic or
           fundamental. In reviewing a trial court’s charge to the jury,
           we must not take the challenged words or passage out of
           context of the whole of the charge, but must look to the
           charge in its entirety.

Frisch v. James River Insurance Company, 265 A.3d 765, 773 (Pa.Super.

2021) (emphasis omitted) (quoting McManamon v. Washko, 906 A.2d

1259, 1271 (Pa.Super. 2006), appeal denied, 591 Pa. 736, 921 A.2d 497

(2007)).      Additionally, our Supreme Court “has never adopted the

Pennsylvania Suggested Standard Jury Instructions, which exist only as a

reference material available to assist the trial judge and trial counsel in



____________________________________________


4In the alternative, Appellants suggest that they are entitled to a new trial on
causation and damages “because those issues are intertwined and the issue
of liability has neither been fairly determined nor is free from doubt.”
(Appellant’s Brief at 31) (internal quotation marks omitted).

                                           -7-
J-A07031-22


preparing a proper charge.” Jeter v. Owens-Corning Fiberglas Corp., 716

A.2d 633, 636 (Pa.Super. 1998) (quoting Commonwealth v. Smith, 548 Pa.

65, n.11, 694 A.2d 1086, 1094 n.11 (1997)).

      In negligence cases, “[t]he tortfeasor must take his victim as he finds

him.” Fretts v. Pavetti, 422 A.2d 881, 885 (Pa.Super. 1980).

         [B]ecause a tortfeasor must take the victim as he finds him,
         the tortfeasor is liable for the full extent of the victim’s
         injuries. Thus, a tortfeasor remains responsible for the
         victim’s injuries, even if the victim’s particular sensibility
         resulted in more harm than the tortfeasor could have
         foreseen.

Lebesco v. Southeastern Pennsylvania Transp. Authority, 380 A.2d 848,

852 n.2 (Pa.Super. 1977).

      In Gorman, supra, this Court addressed a similar issue regarding the

propriety of jury instructions in a negligence case. Specifically, the appellant

was injured after her vehicle was struck by the appellee’s vehicle.         The

appellant brought a negligence action against the appellee, and the matter

proceeded to trial. Following the jury charge, the parties requested that the

court provide an additional instruction on “the point of factual cause.”

Gorman, supra at 1211.          In response, the court read a portion of

Pennsylvania Suggested Standard Civil Jury Instruction 3.15. The jury later

returned a verdict finding that the appellee was negligent, but the negligence

was not a factual cause of the appellant’s injuries. The jury did not reach the

question of damages.

      On appeal, the appellant argued that the court committed reversible

                                     -8-
J-A07031-22


error by reading only a portion of the suggested instruction on factual

causation. This Court agreed:

         Our review of the transcript indicates that the trial court
         read the instruction as far as the first phrase of the
         bracketed portion of the third paragraph, i.e., “Use the
         following if you have not already used Instruction 3.00,”
         and, without reviewing the definition that followed,
         concluded that there was no need to continue with reading
         SSJI 3.15 to the jury because it had already provided the
         jury with SSJI 3.00. Thus, according to the SSJI itself, the
         jury was not fully instructed as to the definition of “factual
         cause.”

         This Court has previously ruled that when juries are given
         incomplete instructions, a new trial is required.         Jury
         instructions must contain correct definitions of legal terms.

         While we recognize that the SSJI are not binding on trial
         courts, the SSJI are nonetheless instructive. In the case
         sub judice, a complete definition of factual cause was
         available to the trial court both from SSJI Civ 3.15 as well
         as from the proposed jury instructions submitted to the
         court prior to the commencement of the trial. The trial court
         simply omitted the definition from its instruction. We
         determine that without a complete definition of factual
         cause, the jury was lacking an essential tool needed to make
         an informed decision based on correct and complete legal
         principles relevant to its verdict on the issue of damages.

Id. at 1213 (internal citations omitted).

      Instantly, the court denied Appellants’ request for a Section 7.70

instruction. The court subsequently charged the jury as follows:

         Now, you must decide whether Nurse Cousineau was
         negligent. If you decide that she was, then you must decide
         whether her negligence was a factual cause of the plaintiff’s
         injuries. If you so decide, you must then decide the amount
         of damages the plaintiff sustained as a result of her
         negligence.


                                     -9-
J-A07031-22


         Now, in order for the plaintiff to recover in this case, Nurse
         Cousineau’s negligent conduct must have been a factual
         cause in bringing about harm. The conduct is a factual
         cause of harm when the harm would not have occurred [but
         for] the conduct.

         To be a factual cause, the conduct must have been an
         actual, real factor in causing the harm, even if the
         result is unusual or unexpected. A factual cause cannot
         be an imaginary or fanciful factor having no connection, or
         only a[n] insignificant connection, with the harm.

         To be a factual cause, Nurse Cousineau’s conduct
         need not be the only factual cause. The fact that some
         other causes concur with the negligence of Nurse
         Cousineau in producing an injury does not relieve her
         from liability, as long as her or her own negligence is a
         factual cause of the injury.

(N.T. Trial, 4/19/21, at 145-46) (emphasis added).

      Although the court’s charge did not include a verbatim recitation of

Section 7.70, the court addressed the principles underpinning the suggested

instruction. Specifically, the court instructed that Nurse Cousineau’s conduct

could be a factual cause of Mr. Ward’s harm, even if the result was unusual or

unexpected. See Fretts, supra; Lebesco, supra. Within the context of this

particular trial, “unusual or unexpected” results necessarily referred to the

interplay between Mr. Ward’s preexisting conditions and his injuries from the

stress test. Thereafter, the court further embraced the principles of Section

7.70 in its response to the jury’s question about whether the harm in this case

was limited to CRPS.      (See N.T. Trial, 4/20/21, at 2-3).       By accepting

Appellants’ attorney’s recommendation and answering this question in the

negative, the court reinforced the notion that Appellees were liable for the full

                                     - 10 -
J-A07031-22


extent of damages that they inflicted. See Lebesco, supra.

      Regarding Appellants’ argument that the omission of a Section 7.70

instruction is akin to the fundamental error at issue Gorman, the instant case

is distinguishable. Gorman addressed a situation where the court provided

an incomplete definition for a relevant legal principle. Here, we cannot say

that the instruction provided a similarly incomplete description of the relevant

legal principles. Further, the instant case differs from Gorman because it

does not involve a situation where the jury did not award damages. Here, the

jury determined that Nurse Cousineau’s negligence was a factual cause of

some compensable harm. Thus, to the extent that Section 7.70 serves the

function of informing a jury about a particular circumstance where it can award

damages, the absence of a verbatim recitation of Section 7.70 did not deny

Appellants the recovery of some damages.

      Based upon the foregoing, we conclude that there was no omission in

the jury charge that amounted to a fundamental error. See Frisch, supra.

Accordingly, the court did not abuse its discretion or commit an error of law

that controlled the outcome of this case, and we affirm. Id.

      Judgment affirmed.




                                     - 11 -
J-A07031-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2022




                          - 12 -